                      Case 1:21-mj-00483-RMM Document 1 Filed 06/24/21 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                        District of Columbia

                    United States of America                       )
                               v.                                  )
                     SANDRA S. WEYER                               )      Case No.
           a/k/a: SANDRA SUZANNE POMEROY                           )
             a/k/a: SANDY POMEROY WEYER                            )
                     DOB:                                          )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 6, 2021              in the county of                                in the
                       District of           Columbia          , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 1512(c)(2) and 2                    (Obstruction of Proceedings, Aid and Abet)
18 U.S.C. § 1752(a)(1)                          (Restricted Building or Grounds)
18 U.S.C. § 1752(a)(2)                          (Disorderly and Disruptive Conduct in a Restricted Building or Grounds)
40 U.S.C. § 5104(e)(2)(D)                       (Violent Entry or Disorderly Conduct)
40 U.S.C. § 5104(e)(2)(G)                       (Parading, Demonstrating, or Picketing a Capitol Building)




         This criminal complaint is based on these facts:
See attached affidavit.




         u Continued on the attached sheet.



                                                                                              Complainant’s signature

                                                                                      Jared Horan, FBI Special Agent
                                                                                               Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.


Date:             06/24/2021
                                                                                                 Judge’s signature

City and state:                         Washington, D.C.                       Robin M. Meriweather, U.S. Magistrate Judge
                                                                                               Printed name and title
